Citation Nr: 1008247	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee patellar tendonitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee lateral instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The decision below includes an order reopening a previously 
denied claim of service connection for right knee patellar 
tendonitis and right knee lateral instability.  The 
underlying claims of service connection for right knee 
patellar tendonitis and right knee lateral instability are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Service connection for right knee patellar tendonitis and 
right knee lateral instability was last denied by an April 
2006 rating decision.  The Veteran was notified of that 
decision in April 2006, but did not appeal the denial.

2.  The evidence received since the April 2006 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claims of service connection 
for right knee patellar tendonitis and right knee lateral 
instability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen previously 
denied claims of service connection for right knee patellar 
tendonitis and right knee lateral instability has been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to 
service connection for a right knee disability in March 2004.  
The claim was denied by the RO in December 2004.  Notice of 
the denial and notice of appellate rights were provided in 
January 2005.  The Veteran subsequently filed claims of 
entitlement to service connection for right knee patellar 
tendonitis and right knee lateral instability in April 2005.  
The claims were reconsidered and denied by the RO in April 
2006.  Notice of the denial and notice of appellate rights 
were provided that same month.  The Veteran did not initiate 
an appeal and the RO's decision consequently became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  As a result, service connection for right knee 
disabilities may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the 
time of the last final disallowance of the claim.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Finally, new and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

A claim of entitlement to service connection for a right knee 
disability was last denied in an April 2006 rating decision.  
The evidence of record at the time of the April 2006 rating 
decision consisted of the Veteran's service treatment 
records, VA outpatient treatment reports dated from March 
2004 to April 2006, private treatment reports from Shoals 
Hospital dated from October 2005 to March 2006 and from Eliza 
Coffee Memorial Hospital dated from August 1994 to October 
2005, treatment reports from William Beaumont Army Medical 
Center dated from April 2004 to June 2004, and VA examination 
reports dated in November 2003, June 2004, July 2004, October 
2004, July 2005, and October 2005.

The Veteran's service treatment records reveal complaints of 
bilateral shin splints and a diagnosis of stress fractures of 
the bilateral tibias.  The records do not reveal any 
complaints, findings, or treatment for a right knee 
disability.  

The VA outpatient treatment reports document complaints of 
chronic bilateral knee pain with no significant joint 
instability.  X-rays of the bilateral knees obtained in June 
2004 were reported to be unremarkable.   

The private treatment reports from Shoals Hospital are 
unrelated to treatment for a right knee disability.  

The private treatment reports from Eliza Coffee Memorial 
Hospital reveal treatment for a right knee injury following a 
motor vehicle accident in August 1994.  X-rays of the right 
knee revealed no fracture, dislocation, or other bony 
abnormality.  The records were otherwise unrelated to 
treatment for a right knee disability.  

The treatment reports from William Beaumont Army Medical 
Center do not reveal any complaints, findings, or treatment 
for a right knee disability.  

A June 2004 VA spine examination, a July 2004 VA bone 
examination, an October 2004 spine examination, and a July 
2005 VA bone examination were unrelated to the Veteran's 
right knee disability.  

A November 2003 VA examination report revealed a normal 
physical examination of the Veteran's right knee.  

A June 2004 VA examination report included x-rays of the 
right knee which were within normal limits.  The examiner 
diagnosed the Veteran with chronic patellar tendinitis of the 
right knee with limitation of motion and mild lateral 
instability.  

An October 2004 VA examination report included x-rays right 
knee which were reported to be normal.  The examiner 
diagnosed the Veteran with chronic patellar tendinitis of the 
right knee with mild lateral instability.  

An October 2005 VA examination report included x-rays of the 
bilateral knees which were reported to be normal.  The 
examiner diagnosed the Veteran with patellar tendinitis with 
no evidence of lateral instability of the patella.  

The Veteran's claims of service connection for right knee 
patellar tendonitis and right knee lateral instability were 
initially denied in a December 2004 rating decision.  The 
basis of the denials was that neither condition was shown by 
the service medical records nor were they caused by service 
or manifested to a compensable degree within any applicable 
presumptive period.  

The Veteran's claims were subsequently reconsidered and 
denied in an April 2006 rating decision.  The basis of the 
denial was that right knee patellar tendonitis and right knee 
lateral instability were not incurred in or aggravated by 
military service.  

The Veteran submitted a claim to reopen his claims for 
service connection for right knee disabilities in January 
2007.  Evidence received since the April 2006 rating decision 
consists of March 2008 magnetic resonance imaging (MRI) of 
the bilateral knees obtained at VA and an April 2009 VA 
examination report.  

Because the evidence received since April 2006 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  The RO determined 
in 2006 that right knee patellar tendonitis and right knee 
lateral instability were not incurred in or aggravated by 
military service.  There was no evidence of degenerative 
joint disease at that time.  Since the prior denial, the 
Veteran has submitted an MRI which indicates that the Veteran 
has mild degenerative joint disease of the patella, a small 
joint effusion, and a popliteal cyst.  The Veteran has 
claimed that his right knee disabilities resulted from 
service-connected left knee disabilities.  Consequently, the 
Board concludes that the evidence is neither cumulative nor 
redundant, and that it raises a reasonable possibility of 
substantiating the claims.  Thus, as new and material 
evidence has been received, these claims are reopened.  To 
that extent only, the claims are allowed.


ORDER

The claims of entitlement to service connection for right 
knee patellar tendonitis and right knee lateral instability 
are reopened.  To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand in 
necessary before a decision on the merits can be reached for 
the issues on appeal in this case.  

As noted, the Veteran has a current diagnosis of mild 
degenerative joint disease of the patella.  He claims that 
his left knee disability has forced him to change his gait 
and stance placing additional stress and weight on his right 
knee.  He indicated that he was claiming service connection 
on a direct and secondary basis.  

There is evidence to suggest that the Veteran's right knee 
disability could have been caused by or aggravated by his 
service-connected left knee disabilities.  While there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute a 
single claim.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The 
Veteran's claim for a right knee disability has not been 
adjudicated on a secondary basis.  Furthermore, the Board is 
of the opinion that a VA examination would be probative in 
ascertaining whether there is an etiological relationship 
between the Veteran's right knee disability and his service-
connected left knee disability.  

The Veteran was afforded a VA examination in April 2009 at 
which time the examiner indicated that a right knee 
disability was not caused by or as a result of tibial stress 
fractures of the right leg.  The examiner noted that the 
Veteran injured his right knee prior to service in a motor 
vehicle accident in 1994 without any residuals from that 
injury.  The examiner indicated that the Veteran was treated 
on multiple occasions for bilateral shin splints/stress 
reactions of the lower extremities in service beginning in 
1997 with no documentation of treatment or evaluation for 
right knee pain.  While the Board construes the examiner's 
opinion as indicating that the right knee disability was not 
directly related to the Veteran's military service, the 
examiner should clarify the opinion.  Moreover, the examiner 
failed to consider whether the right knee disability was 
caused by or aggravated by the service-connected bilateral 
stress fractures.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made for a 
review of the medical records that are 
contained in the Veteran's claims folder 
by the VA examiner who performed the 
April 2009 VA examination.  If the same 
examiner is not available a physician 
with similar expertise should conduct the 
review.  The examiner is requested 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
right knee disabilities are related to 
his military service and his complaints 
and treatment during that service.  The 
examiner is also requested to provide an 
opinion as to whether the Veteran's right 
knee disabilities have been caused by or 
made worse by his service-connected 
bilateral tibial stress fractures or his 
left knee disabilities or symptoms 
thereof.  (If another VA examination is 
deemed necessary by the reviewer, one 
should be accomplished.)  A complete 
rationale for any opinions expressed, and 
a discussion of the medical principles 
involved, should be provided.

2.  Then, readjudicate the claims.  If 
actions remain adverse to the Veteran, 
issue a supplemental statement of the 
case, allow the appropriate time for 
response, and then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


